﻿Allow me to extend to Ambassador von Wechmar my warm felicitations and those of the delegation of the Republic of Maldives on his election as President of the thirty-fifth session of the General Assembly. We are confident that his vast experience, skill and personal wisdom will guide our deliberations to a fruitful and constructive conclusion.
290.	I should like to take this opportunity to express my deep appreciation to his predecessor, Ambassador Salim Ahmed Salim of the United Republic of Tanzania, for his important contribution to the work of this Assembly during the past year. We shall certainly remember for a long time his personal qualities of dedication and impartiality. I sincerely wish him continued success.
291.	I also recognize with gratitude and profound appreciation the dedicated efforts of the Secretary-General, Mr. Kurt Waldheim, and my delegation wishes to compliment him on his devotion and on the exemplary manner in which he discharges the responsibilities of his high office as progressively greater, more urgent, more complex and more delicate international issues confront this Assembly, in which 154 independent nations are represented.
292.	We are happy to welcome Zimbabwe and Saint Vincent and the Grenadines to the United Nations as new Members. We are particularly delighted to observe in this the growth of this world Organization towards the attainment of its ultimate objective of universality of membership and equality among nations, big or small, powerful or weak, thus fulfilling the fundamental principles enshrined in the Charter of the United Nations.
293.	We are meeting at a time of increasing tension and anxiety. The problems and challenges which face us today are so pressing that we need more than ever before shared responsibility and a high level of political will. The imbalances in the state of affairs which we are experiencing today are leading the world to an intolerable situation, and unless we all sincerely join hands today to eliminate the causes, without the prejudices of nationalism and protectionism, future generations of mankind will have no choice but to suffer the consequences of our failure.
294.	We do not lack the wisdom to give effect to the principles of peace, justice and equality. All these and other noble principles that have evolved in the human mind from man's sufferings and experiences are clearly inscribed in the Charter of this great Organization. It is our solemn duty to uphold these principles and to fulfil our commitments to our peoples.
295.	Peoples and nations today insist on the right to be heard and to take an active part in shaping world developments, politically and economically. Therefore we must not allow the politics of strength to dominate our work, or the policies of suppression to return within our ranks. The achievements of freedom, peace and equality which we have been able to foster together must be protected and further enhanced.
296.	It is the dream of every one of us to live in a world free from wars and conflicts and free from poverty, hunger and disease. However, the events of today seem to take us far back to an era of anxiety and uncertainty. The armed conflicts between countries, as well as the subversive trend of armed interventions, are not only undermining international peace and stability but also give rise to the possibility of devastating consequences, especially in view of the proliferation of nuclear technology and the acquisition by States of destructive weapons.
297.	On the other hand, the armament race is bound to continue unless the world community is able to enforce effective measures for disarmament. At the same time, he who is oppressed has no choice but to fight back for his cause as long as the aggressor is being supported and comforted by the strong and the powerful.
298.	The questions of world peace, disarmament, the prevention of aggression by one State against another, the elimination of intervention in the internal affairs of one State by another and the settlement of international conflicts by peaceful means, cannot be solved without the political will of the super-Powers. The sooner they realize that and act effectively towards that end on the principles enshrined in the Charter of the United Nations, the safer it will be for mankind.
299.	No longer shall we tolerate any form of colonialism or imperialism. Nor shall we condone any discrimination on the basis of colour, race or creed. We do not look with any degree of favour on the settlement of any problem on the basis of the survival of the strongest. It is on those principles that we hope solutions will be found by this great Organization.
300.	The question of the Middle East still remains unsolved, with Israeli aggression continuing against the Arab territories and peoples. The denial of the rights of the Palestinian people to self-determination on their own land will impede the realization of a just and lasting solution of the issue. Israel's recent unilateral decision illegally to annex the City of Jerusalem to its territory has added serious dimensions to the problem.
301.	My delegation wishes to emphasize once again its support for the Palestinian people in its struggle for self- determination and freedom. No one can now deny that the Palestinian question is at the core of the Middle East crisis and that without the equal participation of the Palestinian people, represented by their legitimate representative, the PLO, there can be no just and lasting solution of the crisis. We shall also continue to support the efforts of this Organization to end the Israeli aggression on the Arab territories, including Jerusalem.
302.	My delegation views with anxiety the situation in the region of South-East Asia and the Indian Ocean. Continuation of the rivalry between super-Powers in the region bears the threat of escalation into conflicts of wider dimensions. We should like to emphasize that an urgent and sincere search for grounds for a political compromise is needed. In that context, we hope that the major military Powers will co-operate with the countries of the region in easing tensions as well as in the solution of the existing problem .Among those tense issues we should like to make special reference to those of Kampuchea and Afghanistan. It is our view that the principle of non-intervention in the internal affairs of countries should be upheld, even when moral, national or other justifications may tempt some of us to violate it. We remain convinced that international peace can be preserved only when the people of every country have the unimpaired freedom to decide their own destiny.
303.	The key to the solution of the problems in the region, we believe, is the removal of the elements of intervention, including the withdrawal of foreign troops and the abandonment of schemes to install and strengthen foreign military bases. Though we realize the complexity of the current situation, we sincerely hope that the countries of the region and the other major Powers will continue their dialogue with a view to making the region peaceful and free from nuclear weapons and conflicts by proxy.
304.	We are disappointed to find the problem of apartheid and racial discrimination still among the most pressing issues of the world. That is a problem which has taken us too long to solve, again because there has not been the collective will amongst us to eliminate it. However, with the independence of Zimbabwe and the glimmer of freedom spreading down towards the south, along with the determination of the heroic people of Africa, we hope that that age-old problem will soon be eliminated. We, for our part, will continue to support the people of South West Africa under the leadership of SWAPO, in their struggle for self- determination, freedom and independence for Namibia.
305.	I come now to the international economic situation, which, during the past few years, has been moving in a direction such as to make all of us seriously think about the future, our children and the generations to come. The growing gap between the developing and developed countries is clear evidence of an impending catastrophe of mass suffering. The awareness of the dangers by the international community has prompted us to start our search for a new international economic order based on justice, equality, interdependence and mutual respect. It has become obvious that the existing system of privileges is the source of many disruptions in the world economy and that the new realities of human existence, if not human prosperity, demand that we attempt a major change.
306.	We therefore attach special importance to the recently concluded session of the General Assembly devoted to the problem of economic development. Although the session did not adopt a decision on the launching of global negotiations, owing to the absence of political will on the part of some of the developed countries, we are happy to mark our deliberations there as being a further step towards the fulfilment of the aspirations of the peoples of the world. We hope that during this regular session this Organization will be able successfully to complete what we had started and to add new needs and perspectives to this important issue.
307.	Despite the many disappointing developments across the world political and economic spectrum, my country remains consistent in its support for the work of this Organization and as firmly as ever committed to the principles enshrined in its Charter. We shall extend our fullest support and co-operation to any efforts which will strengthen the role of the United Nations in maintaining peace in the world, restoring the rights of peoples and upholding the values of human rights, justice and equality.
